Mr. Justice Carnes delivered the opinion of the court. On the night of June 5, 1911, Robert Strehlow was awakened from his sleep by a cry of 'fire, and saw through his window the house of a neighbor burning. He sprang out of bed, partially dressed and started for the fire. On his way he ran against a large iron kettle, fell over it bruising his abdomen and lower limbs. He was helped back to his house but soon returned to the fire and stayed until the buildings were burned, then returned home. He complained of distress and pain during the night and his wife and daughter administered home remedies. A physician was called the next morning and attended him several days. He was unable to work at his store for one week and not able to perform all the duties of his occupation for several days thereafter. There was no external appearance of injury a few days after the accident. He was fifty-six years old and had before that time been a man of apparently good health, but after the accident his physical and mental appearance was noticeably bad. August 7, 1911, (sixty-three days after the accident) while at his store he suddenly became unconscious, and in a state of coma remained there until he died on August 8th, never having regained consciousness. Two physicians attended him during this time of unconsciousness and thought that he died of dilatation of the heart due to the injuries received in the fall in June. After his death an autopsy was held which disclosed beyond much question that he died of diabetic coma. He held two policies of insurance issued by appellant, Aetna Life Insurance Company, in favor of appellee, Julia Strehlow his wife, payable in case of his death “resulting directly and independently of all other causes from bodily injuries effected solely through externa], violent and accidental means.” She brought this action to recover on those policies and had verdict and judgment for the full amount thereof. The court instructed the jury, if it appeared from the evidence that death was in part caused by disease existing at the time of. the accident and in part by injuries from the accident, plaintiff could not recover; that if there was a pre-existing disease, then, if such injuries caused such disease to become acute and from such disease he went into a state of coma and died, still this would not entitle the plaintiff to recover. In short the court instructed the jury in accordance with appellant’s theory of the law, and in accordance with the conclusions of law reached by this court in Crandall v. Continental Casualty Co., 179 Ill. App. 330. The question presented is whether the disease of diabetes, of which deceased died, was caused by the accidental injury; if it was, appellee was entitled to recover. Crandall v. Continental Casualty Co., supra. Several physicians testified for each of the parties to the suit, some of them of such standing and experience in their profession as to command great respect and confidence. It would serve no useful purpose to review; in detail their evidence. It is sufficient to say that it seems reasonably certain from their conflicting testimony that deceased died of diabetes; that the disease may have been of traumatic origin, the result of the physical injury, or it may have been from a nervous shock, the result of excitement occasioned by the sudden awakening, etc., or it may have been of long standing and aggravated by these occurrences; if of long standing, there was nothing apparent in the patient’s condition before the accident to indicate it, but that might be true. While we are satisfied from the evidence that the cause of death may have been the accidental injury, and there was evidence that it was, and the court did not err in refusing appellant’s motion to direct a verdict in its favor, it is more doubtful whether the preponderance of the evidence is in favor of that conclusion, and we have carefully considered the question whether the court erred in denying* appellant’s motion for a new trial. The jury were the judges of the weight of the evidence, and their verdict should not be disturbed by any court merely because the judge or judges thereof would, if charged with the duty of jurors, find otherwise. If verdicts were to be set aside merely because the judge would not have so ' “ found the facts there would be little use in jury trials. In this case the moving picture of good health, accidental physical injury, bad health and death, all in a period of nine weeks, is evidence tending to prove cause and effect; with conflicting expert testimony juries would naturally so find, and on this record we are of the opinion it is not the duty of any court to disturb that finding. The judgment is affirmed. Affirmed.